Citation Nr: 0908005	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  03-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the right foot.  

2.  Entitlement to an effective date earlier than August 15, 
2002 for the award of service connection for bilateral pes 
planus based on whether a November 1992 rating decision 
issued by the Department of Veterans Affairs Regional Office 
(RO) was clearly and unmistakably erroneous. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from May 1983 to December 1991.  

The issues of the Veteran's entitlement to increased ratings 
for residuals of a crush injury of the right first and second 
toes were before the Board in June 2006, when they were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to obtain certain procedural and evidentiary 
development and the actions required by the remand were 
complied with.  Specifically, while the case remained in 
remand status, the RO in rating action entered in May 2006 
determined, among other things, that a grant of service 
connection for pes planus was warranted, effective from 
August 15, 2002, with assignment of a 10 percent evaluation.  
A notice of disagreement with the effective date of the grant 
of service connection remains on appeal and is addressed in 
the decision below.  In a June 2006 rating action, the RO 
assigned an initial 10 percent disability for neuropathy in 
the right foot associated with the crush injury of the right 
first and second toes.  Thus, there are two separate 10 
percent ratings in effect for residuals of a crush injury of 
the right first and second toes and secondary neuropathy in 
the right foot.

In an August 2007 decision, the Board denied entitlement to a 
rating in excess of 10 percent for residuals of a crush 
injury of the first and second toes of the right foot and 
remanded the issue of entitlement to a rating in excess of 10 
percent for peripheral neuropathy of the right foot 
associated with the crush injury to the toes. The Board took 
the neurological rating to be part of the Veteran's posited 
disagreement, and remanded the claim for further development.  
All actions have been accomplished and the claim is ripe for 
appellate review.  




FINDINGS OF FACT

1.  The Veteran exhibits neuropathy in his right foot, in the 
first and second toes, as a residual of a crush injury; he is 
able to ambulate without assistance, with a slight limp and 
pain being the chief symptoms; the disability is of mild 
severity and is not productive of marked interference with 
employment or a need for frequent hospitalization.  

2.  A November 1992 RO decision that denied service 
connection for bilateral pes planus was not appealed and 
became final.  

3. The November 1992 RO denying service connection for 
bilateral pes planus was well supported by the record; it was 
not undebateably erroneous; 

4.  The Veteran filed an application to reopen his claim for 
service connection for bilateral pes planus on August 15, 
2002; the claim was reopened and granted, effective from the 
date of receipt of the reopened claim on August 15, 2002.

5.  There is no evidence dated between the November 1992 RO 
decision that denied service connection for bilateral pes 
planus and the date of receipt of the veteran's reopened 
claim on August 15, 2002 that can be construed as a formal or 
informal claim for service connection for that disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy in the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6, 4.40, 4.45, 4.59, 38 C.F.R. § 4.124a, Diagnostic 
Code 8521 (2008).  

2.  The November 1992 decision of the RO which denied 
entitlement to service connection to bilateral pes planus was 
not clearly and unmistakably erroneous; there is no legal 
entitlement to an effective date prior to August 15, 2002 for 
the grant of service connection for bilateral pes planus.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2008); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA-Initial Rating Claim

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in his possession that pertains to 
the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The Veteran did receive information as to what was required 
in order to receive a higher evaluation for his neuropathy of 
the right foot and he was informed about the information and 
evidence that VA will seek to provide and the information and 
evidence he is expected to provide.  A statement of the case 
(SOC) and subsequent supplemental statements of the case re-
adjudicated the claim, curing any defect as to information 
which was not provided prior to initial unfavorable actions.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Furthermore, post-decisional documentation set forth the 
criteria used in establishing a higher disability evaluation 
for neuropathy in the right foot, fully curing any presumed 
prejudice.  See Prickett, supra.

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.

However at the nature of the present appeal is somewhat 
different from the situation addressed in Vasquez-Flores.  
The present appeal involves the issue of a higher initial 
rating, not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Also see 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
Dunlap, the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does no attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In line with the reasoning set forth in these 
judicial decisions, the notice requirements addressed by the 
Court in Vasquez-Flores, supra, do not apply to an initial 
rating claim such as the one now on appeal to the Board.

Additionally, the Board notes that information was provided 
to how disability rating or effective date is established 
should the claim be granted (Dingess requirements). 

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
and clinical reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the Veteran was provided VA examinations 
that are adequate for rating purposes.  See 38 C.F.R. 
§§ 3.326, 3.327.  There is no further duty to provide an 
examination or to obtain an opinion. 

With respect to the earlier effective date issue, any 
relevant evidence would need to de dated Before August 15, 
2002.  There is no indication that there is any relevant 
evidence that has not been obtained.  An examination or 
medical opinion is not relevant to the earlier effective date 
issue before the Board. 



Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-Initial Rating/Right Foot Neuropathy

There are numerous VA examinations of record; however, the 
majority only addresses the orthopedic manifestations 
associated with the residual service-connected crush injury.  
(As noted in the introduction above, an August 2007 Board 
decision denied a rating in excess of 10 percent for the 
Veteran's residuals of a crush injury of the first two right 
toes and remanded the claim for an initial rating in excess 
of 10 percent for neuropathy of the right foot; service 
connection for this latter disability was granted based upon 
its association with the crush injury to the first two right 
toes.  

The earliest examination, dated in October 2002, established 
pain as a chief complaint, and while not specifically 
associating the complaint with a neurologic deficit (i.e. 
neuropathy), the Board notes that the complaint of pain is 
consistent throughout the appeal period for both the 
neurologic and orthopedic disabilities.  A December 2002 
clinical note did specifically address the neuropathy in the 
right foot.  Again it was stressed that the veteran had nerve 
pain, for which he received medication.  The diagnosis of 
chronic neuropathy of the right foot was made; however, there 
was no opinion made as to the severity of the condition.  

Most recently, the Veteran was given a VA examination in 
March 2006 which addressed all aspects of the service-
connected foot conditions.  With respect to neuropathy, the 
Veteran was found to exhibit pain with palpation of the 
distal phalanx of the fist and second toes.  There was a 
noted decreased sensation to light touch in the affected 
toes.  The Veteran walked with a slight limp; however, he did 
not need an assistive device to assist in ambulation.  A 
nerve study (NCV) was done in May 2005, with the results 
showing a normal perineal nerve and posterior tibial nerve, 
and decreased amplitude of the sural nerve.  The examiner 
felt that the NCV would not be sensitive enough to pick up 
the small nerve damage resultant from a crush injury, and the 
diagnosis of neuropathy associated with the first and second 
toe was made.  

Nerve paralysis or neuropathy is rated specific to the nerve 
involved.  In the current case, the Board notes that there 
are no rating criteria specific to nerves in the toes or 
feet, and that the rating must be done by analogy to an area 
which most accurately reflects the overall disability 
picture.  See 38 C.F.R. § 4.20.  In this case, the Board 
determines that Code 8521, pertaining to paralysis of the 
external popliteal nerve (the common peroneal), a major nerve 
in the lower extremity, most accurately considers the 
symptoms of the diagnosed neuropathy in the right foot.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (which notes that 
this nerve effects, among other things, function of the 
toes).  In order to receive a higher evaluation under this 
Code, the Veteran would need to show an incomplete paralysis 
that is moderate in severity.  Id.  Terms such as 
"moderate" and "mild" are not defined by the regulatory 
language, and must be applied by the Board in a manner that 
is "equitable and just."  See 38 C.F.R. § 4.6.   

The Veteran's neurological disability is, at its most severe, 
mild in severity.  Specifically, it is noted that the most 
severe symptom is pain and tenderness with some reduced 
sensation in the toes.  The neuropathy is not so disabling as 
to produce a difficulty walking other than a slight limp, and 
there is no evidence of absent reflexes or other more 
pronounced neurologic symptoms.  In fact, the nerve damage is 
so slight, that the most recent VA examination found that the 
nerve abnormality could not be detected by conduction 
studies, as the involved nerves were too small to register.  
Indeed, while the Board notes that there is some painful 
sensation, it is not so severe as to render the Veteran 
unable to walk (or to require him to walk only when assisted 
by a brace, cane, etc.) or to in any other way cause him to 
lose loss of use of the foot.  Simply, in light of the 
submitted medical evidence, there is nothing to indicate that 
he has met the criteria for a higher evaluation.  On a 
schedular basis, the Veteran's claim is denied.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for the veteran's neuropathy of the right foot. 
Accordingly, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

The record does not indicate any evidence of a disability so 
unique as to be outside of the norm of what is contemplated 
by the rating schedule.  There is nothing to show that the 
neurological disability in the right foot (toes) is so severe 
as to cause a marked interference with employment or a need 
for frequent hospitalization.  Simply, the Board determines 
that the disability is not of such an exceptional nature as 
to require a remand to the Director of VA's Compensation and 
Pension Service for extraschedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Legal Criteria and Analysis-Effective Date, CUE/Bilateral Pes 
Planus  

As a preliminary matter, the Board finds that the VCAA is not 
applicable to the issue of clear and unmistakable error.  The 
Court has held that the VCAA does not apply to CUE actions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions); Baldwin 
v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not 
apply to RO CUE claims). The general underpinning for the 
holding that the VCAA does not apply to CUE claims is that 
regulations and numerous legal precedents establish that a 
review for CUE is only upon the evidence of record at the 
time the decision was entered (with exceptions not applicable 
in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A 
that RO CUE must be based upon the evidence of record at the 
time of the decision); Disabled Am. Veterans v. Gober, 234 F. 
3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to 
this effect).  Furthermore, with respect to the claim for an 
earlier effective date (irrespective of CUE), as the 
resolution of the appeal hinges on a legal, rather than 
factual determination, the requirements of notice under the 
VCAA are also not applicable.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); VAOPGCPREC 5-2004. 

The Veteran initially applied for service connection for 
bilateral pes planus within his first post-service year, and 
the claim was denied in a November 1992 rating decision on 
the basis of no current disability being noted.  The Veteran 
did not posit disagreement with this decision within a year 
of notification, and it is final.  In August 2002, he 
reopened his claim for service connection, and it was granted 
with an effective date of August 15, 2002 or the date the 
reopened claim was received by VA.  

In essence, the Veteran contends that the November 1992 
rating decision was clearly and unmistakably erroneous, and 
that the Board should assign an effective date which precedes 
the initial denial.  The Board disagrees.  

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

In this instance, an April 1992 examination specifically 
ruled out a diagnosis of pes planus of either foot.  Not only 
is this not an undebatable error, it is not an error at all, 
as the RO correctly denied service connection at that time 
based on an absence of competent evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Essentially, the Veteran takes issue with the 
interpretation of the facts as they were before VA in 1992, 
which is a mere disagreement with how the facts were 
evaluated.  The record before the RO in 1992 does not 
indicate that the November 1992 decision contained 
undebatable error in denying the claim; in fact, the evidence 
of record at the time supports the decision.   

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of the receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  In this instance, the date that 
the Veteran's claim to reopen was received by the RO, August 
15, 2002, is the effective date set by VA.  This is the 
earliest possible date of legal entitlement, as the previous 
rating decision of November 1992 does not contain CUE and 
there is no evidence dated in-between these decisions that 
can be construed as a formal or informal claim to reopen.  
Thus, the claim for an effective date earlier than August 15, 
2002, for the award of service connection for bilateral pes 
planus is denied.  

ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy in the right foot is 
denied.  

Entitlement to an effective date earlier than August 15, 2002 
for the award of service connection for bilateral pes planus 
based on whether a November 1992 rating decision issued by 
the Department of Veterans Affairs Regional Office (RO) was 
clearly and unmistakably erroneous, is denied. 


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


